Citation Nr: 1028803	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office  (RO) in
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for residuals of a right 
foot injury.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty for training from April to July 1980 
and served on active duty from November 1990 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Little Rock RO that, in 
May 2007, denied service connection for hypertension and, in 
August 2008, denied service connection for disabilities of the 
left shoulder, left elbow, and knees.  The Veteran also initiated 
an appeal of an April 2009 rating decision that denied service 
connection for a heart disorder and foot disorder. 

In February 2010, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with the 
claims file.  At the hearing, the Veteran submitted a statement 
that waived initial RO consideration of additional evidence.

The matters of entitlement to service connection for 
hypertension, a heart disorder, and right foot disorder are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if any action on his 
part is required.


FINDINGS OF FACT

1.  There is no competent evidence that shows the Veteran has 
been diagnosed with a left elbow disorder.

2.  There is no competent evidence that shows the Veteran has 
been diagnosed with a left shoulder disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
disability are not met.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all five 
elements of a service connection claim (i.e., to include the 
rating assigned and the effective date of award).

The February 2008 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of his claims consistent with the laws and regulations outlined 
above.  

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given notice regarding disability ratings and effective dates of 
awards.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The 
Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  All evidence constructively of record 
has been secured.  

The Board also finds that no additional RO action to further 
develop the record on the claims herein decided is warranted. The 
Board recognizes that the Veteran has not been afforded VA 
examinations in connection with his claims for service connection 
for left elbow and left shoulder disorders.  

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, as noted below, there is no competent evidence 
indicating chronic left elbow and left shoulder disabilities, as 
opposed to pain, in this case.  There accordingly exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran, and such examination is not 
"necessary" in this case.  38 U.S.C.A. § 5103A(d).

Thus, VA's duty to assist is met.  Accordingly, the Board will 
address the merits of these claims.

Factual Background, Legal Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Left Elbow and Left Shoulder

The Veteran alleges that he has a left shoulder disability 
related to his service.  Through statements and hearing testimony 
in February 2010 he contends that he and a friend were beaten up 
in November 1990 and that as a result of the attack he received 
injuries to the left shoulder and left elbow.  The Veteran also 
stated that he continued to have shoulder and elbow pain in 
service that was treated with Motrin.  According to his 
statements, his shoulder and elbow pain have continued 
intermittently since service, but he has not received actual 
treatment for his complaints and that they were only noted as 
general joint pains.  He also indicated that a doctor may have 
referred to his elbow problem as tendonitis or tennis elbow.  

The Veteran, and any lay person, can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have underscored the importance of the question of 
whether a layperson is competent to identify the medical 
condition in question in ascertaining the competency and 
probative value of lay evidence.  In Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007), the Court, in regard to varicose veins, 
indicated that lay evidence was to be considered competent with 
regard to a disease with "unique and readily identifiable 
features" that was "capable of lay observation."  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine.  He is 
competent to describe his pain, but "pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  To render a specific diagnosis, such as 
arthritis, bursitis, or epicondylitis, he would need to have 
greater expertise, as this is the type of complex medical 
question contemplated by Woehlaert.  He has also not provided any 
medical evidence to support current diagnoses, despite the RO's 
February 2008 letter requesting such evidence.  

Finally, there has been no evidence of a chronic disability that 
existed on or after the date of application for service 
connection for such disability.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (finding that the requirement of having a 
current disability is met "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim").

In the absence of proof of a present disability, there is no 
valid claim of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Accordingly, service connection for 
disabilities of the left elbow and the left shoulder is denied.  
In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left elbow disorder is denied.

Service connection for a left shoulder disorder is denied.


REMAND

The Veteran alleges that his bilateral knee disability is related 
to his service.  In support of his claim he submitted treatment 
records dated in November 1990 that show he sought treatment for 
injuries after he was allegedly attacked.  He complained of 
bilateral knee pain and reported he that he had been thrown to 
his knees.  The diagnoses noted he had multiple knee abrasions 
and contusions.  June 2007 X-rays revealed degenerative changes 
in both knees.  In view of the injury noted in service and his 
current bilateral knee disability, an examination is warranted to 
obtain an opinion regarding the etiology of his current bilateral 
knee disability.

The Veteran contends that he had an elevated blood pressure 
reading in service and after service.  Although there is no 
documentation of elevated blood pressure readings in service, he 
indicated that the postservice readings were documented in annual 
physical examinations required by the Department of 
Transportation (DOT) in relation to maintaining his truck driving 
license.  Since these records are pertinent to the appeal and 
have not been sought, they should be secured.  He should also be 
afforded an examination.

The Board also notes that, in an April 2009 statement, the 
Veteran expressed his disagreement with the RO's April 2009 
denial of his claims of entitlement to service connection for a 
heart disorder and right foot disorder.  As such, it is incumbent 
upon the RO to issue a Statement of the Case addressing these 
particular issues.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding treatment records referable to 
the Veteran's hypertension.  These records 
should specifically include annual DOT 
examinations.

Based on his response, the RO attempt to 
procure copies of all records from any 
identified treatment source that are not 
presently on file.  The Veteran also should 
be informed that he may submit medical 
evidence to support his claim.  All records 
obtained pursuant to this request must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be added 
to the claims file.

2.  The RO should arrange for a VA medical 
examination to ascertain the nature and 
likely etiology of the Veteran's bilateral 
knee disability and hypertension.  The 
claims file must be made available to the 
examiner for review, and any indicated 
testing should be performed.  The examiner 
should elicit from the Veteran and record 
the complete clinical history referable to 
the claimed conditions.  

a. Regarding hypertension, based upon the 
identified examination findings, the 
evidence of record, and the recorded 
assertions, the VA examiner should opine 
whether the Veteran's hypertension at 
least as likely as not (e.g., a 50 
percent or greater probability) had its 
onset during service.  

b. Regarding the bilateral knee disability, 
based on the identified examination 
findings, the evidence of record, and the 
recorded assertions, the VA examiner should 
opine whether it is at least as likely as 
not caused by the Veteran's service and the 
complaints noted therein. 

The examiner must explain the rationale for 
the opinions in a typewritten report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for service connection for a 
bilateral knee disorder and hypertension in 
light of all the evidence of record.  If 
any benefit sought on appeal is not 
granted, a Supplemental Statement of the 
Case should be furnished to the Veteran.  

4.  The Veteran must also be furnished with 
a Statement of the Case addressing the 
issues of service connection for a heart 
disorder and residuals of a right foot 
disorder.  This issuance must include all 
regulations pertinent to the case at hand, 
as well as an explanation of the Veteran's 
rights and responsibilities in perfecting 
an appeal on this matter.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


